 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 1 of 17 PageID: 1




ESCANDON, FERNICOLA, ANDERSON,
COVELLI & McPHERSON, LLC
301 Main Street
Allenhurst, NJ 07711
T: (732) 663-1920
F: (732) 663-0011
Attorneys for Plaintiff


                            UNITED STATES DISTRICT COURT

                                DISCTRICT OF NEW JERSEY

  DEVON REED,

        Plaintiff,
                                                    DOCKET NO.
  vs.

  JERSEY CITY, JERSEY CITY POLICE
  DEPARTMENT,            OFFICER         LAUREN
  BRAZICKI, OFFICER CHRIS OTUNDO,                     COMPLAINT AND JURY DEMAND
  OFFICER, SERGEANT JOSEPH YOUNG
  JOHN DOE POLICE OFFICERS 1-10, JANE
  DOE POLICE OFFICERS 1-10, JOHN DOE
  CHIEF and SUPERVISORS 1-10, (such
  names being fictitious), ABC POLICE
  DEPARTMENTS 1-10, ABC COMPANIES
  1-10, (such entities being fictitious)

        Defendants.



                                           PARTIES

   1. Plaintiff, Devon Reed is an African-American male and was born on December 11, 1991

and is a resident of the State of New Jersey residing at 112 Bergen Ave, Jersey City, New Jersey.


   2. Upon information and belief, at all times herein, Defendant, Officers Lauren Brazicki,

Chris Otundo, and Sergeant Joseph Young, were acting under color of law and was authorized to


                                                1
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 2 of 17 PageID: 2




provide public safety and is required to enforce the elements of ordinary prudence and due care in

his official duties and was acting as an officer, employee and/or agent of the Jersey City Police

Department and Jersey City. They are sued in their individual and official capacity.


    3. Defendant, Jersey City Police Department is a public entity who is authorized to provide

public safety and is required to enforce the elements of ordinary prudence and due care in its

official duties.


    4. Defendant, Jersey City is a municipal corporation duly incorporated and authorized under

the laws of the State of New Jersey to maintain a police department, the Jersey City Police

Department, which acts as its agent in the area of law enforcement and for which it is ultimately

responsible. The City assumes risks incidental to the maintenance of its police force and the

employment of its police officers.


    5. Defendant John Doe Police Officers 1-10 and Jane Doe Police Officers 1-10 are officers

who at all times herein were acting under color of law and are authorized to provide public safety

and are required to enforce the elements of ordinary prudence and due care in their official duties.


    6. Defendant John Doe Chief and Supervisors 1-10 are supervisors who at all times herein

were acting under color of law and are authorized to provide public safety and are required to

enforce the elements of ordinary prudence and due care in their official duties.


    7. Defendant ABC Police Departments 1-10, ABC Companies 1-10 are defendants’ employer

and are authorized to provide the elements of ordinary prudence and due care.


                            FACTS COMMON TO ALL COUNTS




                                                 2
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 3 of 17 PageID: 3




    8. Plaintiff, Devon Reed, was operating his automobile westbound on Armstrong Avenue

toward MLK Drive in Jersey City, New Jersey.


    9. Without reasonable or just cause or suspicion, Mr. Reed was stopped by police on

Armstrong Avenue. Mr. Reed stopped his vehicle in response to the Officers’ actions and exited

his vehicle.


    10. Without due provocation or cause Officer Otundo forcibly grabbed Mr. Reed and

physically brought him to the ground. Officer Otundo then proceeded to punch Mr. Reed with a

closed fist.


    11. Thereafter, Mr. Reed was detained and taken into the custody of the Jersey City Police

Department.


    12. Mr. Reed was Transported to Jersey City Medical Center for evaluation and treatment for

injuries sustained as a result of the actions of the police officers.


    13. The Defendants, Officers Otundo, Brazicki, and Sergeant Young targeted and assaulted

Mr. Reed in part based on racial animus and racial profiling.


    14. Mr. Reed was unarmed.


    15. Mr. Reed presented no threat, imposed no danger to the Officers or the public.


    16. Mr. Reed did not engage in any action that justified the excessive use of force by defendant.


    17. Mr. Reed was traumatized and feared for his life.


    18. Officer Chris Otundo admits in the arrest report to punching the Plaintiff with a closed fist

as he was placing Plaintiff under arrest.

                                                   3
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 4 of 17 PageID: 4




   19. Defendants caused Plaintiff physical injuries, including, inter alia, a fractured hand,

which required medical care and treatment, and which may be permanent and will in the future

cause him to refrain in his abilities to engage in daily actives and normal pursuits.


   20. Defendants actions caused Plaintiff severe emotional and psychological distress.


   21. The unlawful assault and arrest by Defendant Officer Chris Otundo, Lauren Brazicki, and

Sergeant Young, acting on behalf of the Jersey City Police Department caused Mr. Reed to suffer

psychological and emotional distress, mental anguish, degradation and public humiliation.


   22. Plaintiff Mr. Reed was deprived of his liberty.


   23. Plaintiff filed a timely Notice of Claim and in response to this Notice of Claim Defendants

denied any and all reasonability.


                                            COUNT ONE
                                       (Use of Excessive Force)

   23. Plaintiff, Mr. Reed, repeats and re-alleges the foregoing paragraphs in the complaint as if

same were fully set forth at length herein.

   24. Defendants, Officer Christ Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, John

Doe Police Officers 1-10, Jane Doe Police Officers 1-10, and John Doe Chief and Supervisors 1-

10, (such names being fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such

entities being fictitious) negligent, careless, reckless and intentional acts of assaulting Mr. Reed

and the use of unreasonable and excessive force against him without justification or provocation,

showed deliberate indifference for the life and safety of plaintiff, Mr. Reed.

   25. Defendants, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey

City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers


                                                  4
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 5 of 17 PageID: 5




1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police

Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) negligent, careless,

reckless and intentional act of conspiring to use excessive force and/or their failure to intervene

and prevent the unlawful arrest and/or detention and use of excessive force, showed deliberate

indifference for the life and safety of plaintiff, Devon Reed.

   26. Defendant Jersey City Police Department and Jersey City, as employer of Defendants,

Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, John Doe Police Officers

1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being

fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being

fictitious), is responsible for their wrongdoing under the doctrine of respondent superior, and the

New Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et seq.

   27. By their conduct, Defendants Officer Christ Otundo, Officer Lauren Brazicki, Sergeant

Joseph Young, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief and

Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) under color of law, deprived Plaintiff, Devon

Reed of his right to be free from excessive and unreasonable force under the Fourth and Fourteenth

Amendment of the United States of the Constitution.

   28. As a direct and proximate result of the defendant’s misconduct and abuse of authority

detailed above, plaintiff, Devon Reed sustained the damages hereinbefore alleged.

   WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC



                                                 5
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 6 of 17 PageID: 6




Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.

                                         COUNT TWO
                                   (Common Law Discrimination)

   29. Plaintiff, Decon Reed, repeats and re-alleges the foregoing paragraphs of the complaint as

same were fully set at forth at length herein.

   30. In assaulting and injuring plaintiff, Defendants, Officer Christ Otundo, Officer Lauren

Brazicki, Sergeant Joseph Young, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10,

John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-

10 and ABC Companies 1-10, (such entities being fictitious) under the color of law acted in their

individual and official capacity as Jersey City Police Department officers and within the scope of

their employment, committed an unlawful an unwarranted arrest, assault and battery on the

plaintiff, Devon Reed.

   31. Defendant Jersey City Police Department and Jersey City, ABC Police Departments 1-10

and ABC Companies 1-10, (such entities being fictitious) as employer of Defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, John Doe Police Officers 1-10,

Jane Doe Police Officers 1-10, and John Doe Chief and Supervisors 1-10, (such names being

fictitious), is responsible for their wrongdoing under the doctrine of respondent superior, and the

New Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et seq.

   32. As a direct and proximate result of Defendants Officer Chris Otundo, Officer Lauren

Brazicki, Sergeant Joseph Young, Jersey City Police Department and Jersey City, John Doe Police

Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names

being fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being




                                                 6
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 7 of 17 PageID: 7




fictitious), which resulted in the misconduct and abuse of authority detailed above, plaintiff, Devon

Reed sustained the damages hereinbefore alleged.

       WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.



                                       COUNT THREE
                   (New Jersey Law Against Discrimination Act (NJLAD))
                                     N.J.S.A. 10:5-2, et seq.

       33. Plaintiff, Devon Reed, repeats and re-allege the foregoing paragraphs in the complaint

as if same were fully set forth at length herein.

       34. Defendants Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young,

Jersey City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police

Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police

Departments 1-10 and ABC Companies 1-10, (such entities being fictitious), discriminated against

plaintiff on basis of his race by, among other things, engaging in unlawful racial profiling.

       35. Through this conduct, defendants violated the New Jersey Law Against Discrimination

Act, N.J.S.A. 10:5-2, et seq.

       36. Defendants, Jersey City Police Department and Jersey City, as Employer of Defendant,

Officer Chris Otundo, Officer Lauren Brazicki, and Sergeant Joseph Young, are responsible for




                                                    7
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 8 of 17 PageID: 8




their wrongdoing under the doctrine of respondent superior, LAD, and the New Jersey Tort Claims

Act N.J.S.A. 59-2-2, et seq.

       37. As a direct and proximate result of the Defendants Officer Chris Otundo, Officer

Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department and Jersey City, John

Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10,

(such names being fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such

entities being fictitious), misconduct and abuse of authority detailed above, Plaintiff, Devon Reed

sustained the damages hereinbefore alleged.

   WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.

                                          COUNT FOUR
                                         (Negligent Hiring)

      38. Plaintiff, Devon Reed, repeats’ and re-allege the foregoing paragraphs in the complaint

as if same were fully set forth at length herein.

      39. Defendants, Jersey City Police Department, Jersey City, ABC Police Departments 1-10

and ABC Companies 1-10, (such entities being fictitious) were responsible for recruiting, hiring,

training and ongoing supervision of the officers of Defendant Jersey City Police Department.

     40. Upon information and belief, Defendant Jersey City Police Department, Jersey City, ABC

Police Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) failed to

properly determine the fitness of Defendant Officer Chris Otundo, Officer Lauren Brazicki, and


                                                    8
 Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 9 of 17 PageID: 9




Sergeant Joseph Young to be hired as a police officers of Defendant, Jersey City Police Department

to ensure they would not violate Plaintiff, Devon Reed’s Civil Rights.

   41. As a direct and proximate result of the Defendants Jersey City Police Department, Jersey

City, ABC Police Departments 1-10 and ABC Companies 1-10 (such entities being fictitious)

negligent hiring of the defendants Officer Chris Otundo, Officer Lauren Brazicki, and Sergeant

Joseph Young, the misconduct and abuse of authority detailed above caused plaintiff Devon Reed

to sustain the damages hereinbefore alleged.

        WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants,

Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police

Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John

Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and

ABC Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.



                                         COUNT FIVE
                                       (Negligent Training)

     42. Plaintiff, Devon Reed, repeats and re-allege the foregoing paragraphs in the complaint as

if same were fully set forth at length herein.

     43. Defendants, Jersey City, the Jersey City Police Department, ABC Police Departments 1-

10 and ABC Companies 1-10 (such entities being fictitious) were responsible for recruiting,

hiring, training and ongoing supervision of the officers of defendant Jersey City Police

Department.

     44. Defendants, Jersey City, the Jersey City Police Department, ABC Police Departments 1-

10 and ABC Companies 1-10, (such entities being fictitious) had a duty to properly train the


                                                 9
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 10 of 17 PageID: 10




officers of Defendant, Jersey City Police Department to ensure they did not violate the

Constitutional Rights of citizens.

     45. Upon information and belief, Defendant, Jersey City Police Department, Jersey City,

ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) failed to

properly train defendant, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young

to ensure they did not violate the Constitutional Rights of citizens.

   46. As a direct and proximate result of the Defendant, Jersey City Police Department, Jersey

City, ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being fictitious)

negligent training of the defendant Officer Chris Otundo, Officer Lauren Brazicki, and Sergeant

Joseph Young, The misconduct and abuse of authority detailed above caused plaintiff, Devon Reed

to sustain the damages hereinbefore alleged.

         WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants,

Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police

Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John

Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and

ABC Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.



                                          COUNT SIX
                         (Violation of The New Jersey Civil Rights Act)
                                     N.J.S.A. 10:6-1, et seq.

     47. Plaintiff, Devon Reed, repeats and re-allege the foregoing paragraphs in the complaint as

if same were fully set forth at length herein.




                                                 10
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 11 of 17 PageID: 11




     48. Defendants, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young,

Jersey City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police

Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police

Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) under the color

statute, ordinance, reputation, custom and usage have deprived and caused Plaintiff Devon Reed

to be subjected to the deprivation of rights, and privileges and immunities secured by the New

Jersey Constitution and Law of the State of New Jersey, including their right to liberty, their right

to be secure as a person against unreasonable searches and seizures, their right to be secure on their

property against unreasonable searches and seizures, their right to be free from unlawful detention

and imprisonment and their right to freedom of association secured to them by The New Jersey

State Constitution.

    49. At no time did Defendant, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph

Young, Jersey City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe

Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC

Police Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) have probable

cause or any ground to believe Plaintiff Devon Reed posed a threat requiring the force

implemented.

    50. Defendant, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young acting

under color of law, intentionally deprived Plaintiff, Devon Reed of his Rights by, inter alia, using

excessive force against them, failing to intervene to prevent the unlawful acts against them and

failing to properly hire, train, retain and supervise police officers.




                                                  11
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 12 of 17 PageID: 12




     51. Defendants, Jersey City and Jersey City Police Department are vicariously liable for the

actions of its employee, Officer Chris Otundo, Officer Lauren Brazicki, and Sergeant Joseph

Young who were acting in their official duties.

    52. Defendants, Officer Chris Otundo, Officer Lauren Brazicki, and Sergeant Joseph Young’s

acts were done in knowing violation of Devon Reed’s legal and constitutional rights and have

caused injuries, including physical injury, humiliation, mental pain and suffering and emotional

distress.

      53. Defendants deprivation of Devon Reed’s Civil Rights violates the New Jersey

Constitution and gives rise to their claims for redress under N.J.S.A. 10:6-1, et seq.

     54. Based on the aforesaid conduct, defendants, acting under color of law, deprived and

interfered with by the use of excessive force, intimidation or coercion, the exercise or enjoyment

by plaintiff, Devon Reed of the rights guaranteed to them by the New Jersey Constitution

including, but not limited to:

            a.) The right to enjoy and defend Life and Liberty;

            b.) The right to pursue and obtain safety and happiness;

            c.) The right to pursue Due Process of Law;

            d.) The right to Equal Protection of the laws;

            e.) The right to be secure from unreasonable searches and seizures;

            f.) The right to any other natural and unalienable right retained by the people;

            g.) The right to privacy; and

            h.) The right to be free of cruel and unjust punishment.

     55. As a direct and proximate result of the defendants’ misconduct and abuse of authority

detailed above, plaintiff, Devon Reed sustained the damages hereinbefore alleged.



                                                    12
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 13 of 17 PageID: 13




   WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.

                                         COUNT SEVEN

                  (Negligent and Intentional Infliction of Emotional Distress)

   56. Plaintiff, Devon Reed, repeats and re-allege the foregoing paragraphs in the complaint as

if same were fully set forth at length herein.

   57. Defendant, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey

City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers

1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police

Departments 1-10 and ABC Companies 1-10, (such entities being fictitious) acted intentionally

or recklessly with deliberate disregard of a high degree of probability that emotional distress will

follow. Defendants’ conduct was so extreme and so outrageous in character and degree as to go

beyond all possible bound of decency. Defendant’s conduct was so atrocious, it is utterly

intolerable in a civilized community.

  58. As a direct and proximate result of the defendants’ actions, plaintiff Devon Reed has suffered

and continues to suffer severe and substantial emotional distress and mental harm which no

reasonable person could be expected to endure.

    WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department



                                                 13
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 14 of 17 PageID: 14




and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.

                                        COUNT EIGHT
                         (42 U.S.C. 1981, 1983 Racial Discrimination)

   59. Plaintiff, Devon Reed, repeat and re-allege the foregoing paragraphs in the complaint as if

same were fully set forth at length herein.

   60. Defendants Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey

City Police Department and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers

1-10, John Doe Chief and Supervisors 1-10, (such names being fictitious), ABC Police

Departments 1-10 and ABC Companies 1-10, (such entities being fictitious)          acted recklessly

and/or intentionally by falsely arresting, detaining and/or imprisoning plaintiff Devon Reed.

   61. By reason of the foregoing, defendants, Officer Chris Otundo, Officer Lauren Brazicki,

Sergeant Joseph Young, Jersey City Police Department and Jersey City, John Doe Police Officers

1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being

fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being

fictitious) violated 42 U.S.C § 1981, § 1983, and the Fourteenth Amendment of The United States

Constitution by depriving plaintiffs of their Constitutional Rights with racial animus.

   62. Because of plaintiffs’ race, defendants Officer Chris Otundo, Officer Lauren Brazicki,

Sergeant Joseph Young, Jersey City Police Department and Jersey City, John Doe Police Officers

1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names being

fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being

fictitious) under color of law, improperly racially profiled, targeted, approached, assaulted and


                                                14
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 15 of 17 PageID: 15




falsely arrested and detained plaintiffs, violating their Constitutional Rights in the manner

previously alleged.

    63. Defendants, Officer Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young,

conduct was knowingly undertaken with the intent to deny plaintiffs their right to full and equal

protection of the law.

    64. As a direct and proximate result of defendants, Officer Chris Otundo, Officer Lauren

Brazicki, Sergeant Joseph Young, Jersey City Police Department and Jersey City, John Doe Police

Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief and Supervisors 1-10, (such names

being fictitious), ABC Police Departments 1-10 and ABC Companies 1-10, (such entities being

fictitious), which resulted in the misconduct and abuse of authority detailed above, plaintiffs,

Devon Reed sustained the damages hereinbefore alleged.

    WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.



                                        COUNT NINE
                                      (Punitive Damages)

     65. Plaintiff, Devon Reed, repeats and realleges the allegations as though the same were

fully set forth herein at length.




                                               15
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 16 of 17 PageID: 16




    66. As a result of all Defendants’ actions, wanton and willful disregard to plaintiff, Devon

Reed resulting in physical and emotional injuries. Defendants actions further caused plaintiff

severe and emotional distress.

     67. Pursuant to N.J.S.A. 2A:15-5.12, plaintiff seeks punitive damages against the defendant

because the harm suffered by plaintiff was a result of defendant’s acts or omissions and such acts

or omissions, as noted aforesaid, were actuated by the actual malice or accompanied by the wanton

and willful disregard of persons who foreseeably might be harmed by those acts and omissions.

     68. As a direct and proximate result of the defendants’ actions, the plaintiff has suffered and

continues to suffer from severe mental anguish, emotional distress, and related physical and bodily

injury.

    WHEREFORE, Plaintiff, Devon Reed demands judgement against the defendants, Officer

Chris Otundo, Officer Lauren Brazicki, Sergeant Joseph Young, Jersey City Police Department

and Jersey City, John Doe Police Officers 1-10, Jane Doe Police Officers 1-10, John Doe Chief

and Supervisors 1-10, (such names being fictitious), ABC Police Departments 1-10 and ABC

Companies 1-10, (such entities being fictitious) jointly, severally, and alternatively, for

compensatory damages, punitive damages, counsel fees, interest, and costs of suit.



.


                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.     Enter judgment against the Defendants and in favor of the Plaintiffs in an amount
          to be determined;




                                                16
Case 2:21-cv-03921-CCC-MF Document 1 Filed 03/02/21 Page 17 of 17 PageID: 17




      B.     Award compensatory damages to make Plaintiff whole for all lost earnings, earning
      capacity, and benefits, past and future, which Plaintiff has suffered or may suffer as a result
      of Defendants’ improper conduct;
      C.     Award compensatory damages to Plaintiff for past and present pain and suffering,
      emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiffs
      have suffered and continue to suffer as a result of Defendants’ improper conduct;
      D.     Award Plaintiff pre-judgment and post-judgment interest;
      E.     Award Plaintiff reasonable attorneys’ fees, paralegal fees, expert witness fees and
      all costs, expenses and disbursements associated with pursuing this action;
      F.     Award punitive damages to the Plaintiff under the
      G.     Grant such other and further relief to Plaintiff as this Court may deem just, proper,
      or equitable.
                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues as permitted by law.




Dated: March 2, 2021                                   Robert M. Anderson



                                                       /s/ROBERT M. ANDERSON

                                                      Escandon, Fernicola, Anderson,
                                                      Covelli & McPherson
                                                      Attorney for Plaintiff
                                                      301 Main Street, Suite 3
                                                      Allenhurst, New Jersey 07711




                                                17
